NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE TORRES CARRIZOZA,                          No.    20-70991

                Petitioner,                     Agency No. A090-217-446

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Jose Torres Carrizoza, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      In his opening brief, Torres Carrizoza does not challenge the agency’s

determination that his conviction for use of wire communication in drug-related

transaction in violation of Arizona Revised Statutes §§ 13-3401, 3417, 701, 702,

and 801 was a particularly serious crime that rendered him ineligible for

withholding of removal under the Immigration and Nationality Act and the CAT.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). Because this

determination is dispositive of his withholding of removal claims, see 8 U.S.C.

§ 1231(b)(3)(B)(ii); 8 C.F.R. § 1208.16(d)(2), we do not address Torres

Carrizoza’s remaining contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004) (courts are not required to decide issues unnecessary to the results

they reach).

      Substantial evidence supports the agency’s denial of deferral of removal

under the CAT because Torres Carrizoza failed to show it is more likely than not

he would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                    20-70991
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                        3                                    20-70991